Citation Nr: 1446897	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-08 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar and thoracic spines (back disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1952 to July 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned at a September 2013 Travel Board hearing. A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran has a current back disability, but there is no competent evidence suggesting it is related to active duty service. 


CONCLUSION OF LAW

The criteria for a service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

A.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  Back Disability 

The Veteran has a current disability.  The Veteran has multi-level degenerative disc disease of the lumbar and thoracic spines with spondylosis, as seen in x-rays taken as early as April 1997 and as recent as March 2011.    

The Veteran relates his current back disorder to an in-service incurrence.  The Veteran asserts that he injured his back while working as a combat engineer during the Korean War.  The Veteran's position required him to locate and to detonate buried land mines, and construct fixed and floating bridges, among other tasks during military combat operations.   He reports injuring his back while working on a bridge.  In the Veteran's hearing testimony, he reported that he and another service member were holding a bridge cross beam when the other man dropped the beam.  The dropping of the beam "jarred" the Veteran's back.  He said he went to dispensary soon after, and was off duty for a week.  

In analyzing the Veteran's assertions of an in service injury, the Board notes that the Veteran's service treatment records were lost in a fire-related incident.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Unfortunately, of the evidence available, none of it relates the Veteran's current disability to any in-service incurrence.  Of the limited service treatment records available, no injury to the Veteran's back is shown.  In March 1953, the Veteran was hospitalized for two days when stationed at Camp Carson, Colorado Springs-Kelter, Colorado when an object fell on his hand. Upon service separation examination in July 1954, no issues related to the Veteran's back or any complaints from the Veteran regarding his back were noted.   

In addition to the lack of evidence in service, there is no evidence corroborating his alleged in-service injury until after he filed his VA claim, and there is evidence that contradicts his claim of continuous symptoms after service.  A February 1990 record shows treatment for 5 days' of back pain with a history of back pain "off and on in the past."  Although this statement does not refute allegations of continuity, a subsequent treatment record does.  In the November 1991 VAMC evaluation, the Veteran reported having back pain since 1979.  If he had, in fact, had a history of back pain since service in the 1950's, it is reasonable to assume in the course of seeking treatment, he would have reported such.  There are then records of treatment for back pain in 1994 and 1997, at which time the Veteran only reported acute back injuries, with, again, no mention of a history of back pain since service, or of a service-related back injury.  Even as late as February 2007, the Veteran reported hurting his back 20 years earlier - that is, the late 1980's - with no report of an injury during service.

Even accepting that the Veteran experienced an acute episode of back pain during service, he did not report chronic or continuous symptoms when he sought treatment after service for back pain.  Furthermore, there is no competent evidence suggesting that the Veteran's current disability is related to service.  His statements are not competent on this point since it involves a medical question of a relationship between injury and disease process.  Therefore, the Board finds the preponderance of the evidence is against the Veteran's claim.  

The Board now reviews whether VA met its duties to notify and assist the Veteran. 

II.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when the VA sent the Veteran an October 2011 notice containing information pertinent to the Veteran's service connection claim submitted prior to the RO's initial adjudication.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2013 hearing, the undersigned VLJ specifically addressed the criteria for service connection and suggested that outstanding VA treatment records could help the Veteran's back condition claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The duty to assist was also met by obtaining all available service treatment records, service personnel records, and post-service treatment records.  The Board acknowledges that the majority of the Veteran's service records were lost in a fire.  The Board worked with the RO to seek out alternative documents to cover the service period pursuant to its November 2013 remand. Pursuant to the Remand, the RO requested VA treatment records from the Veteran's service separation forward.  Additional records were received dating back to 1990, but no records are available pre-dating 1990.  Attempts were also made to obtain private treatment records referenced by the Veteran, but those were also not available.

The Board acknowledges that VA medical examinations and opinions have not been obtained regarding the questions of whether the Veteran's back disability was incurred in or caused by active service.  However, the Board finds that a VA examination is not necessary in order to decide this issue.  Referral of this case for an examination or to obtain a medical opinion is not needed where there is no credible evidence of chronic symptoms after service or an indication that the current condition is related to the alleged in-service injury. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   


ORDER

Service connection for a back disability is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


